Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 21, 2021. Claim 20 is further withdrawn from consideration as being drawn to a nonelected species (since the claim depends from the withdrawn claim 19).
Applicant’s election of Species 3 of figures 27 - 30 in the reply filed on November 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 5 recites the limitation "the thumb-actuated nub" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the "nub" is free floating and is not defined by the claimed components of the push pin. It is unclear whether the nub should be defined as a limitation of the pin body. Claim 6 depends from Claim 5 and therefore is also rejected under this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, US 6,276,030.
Regarding Claim 1, Smith discloses a push pin, comprising: a main body 1" having a trough 28'; a pin body 10' rotatably coupled to the main body (1"); and a torsion spring 26 coupled between the main body (1") and the pin body (10'), wherein: the pin body has a pin (having a pointed end 12) extending torsion spring (26) biases the pin body (10') toward a stowed position (like in figure 1) in which the pin of the pin body (10') is stowed in the trough (28') of the main body.
Regarding Claim 4, Smith discloses the push pin of claim 1, wherein the torsion spring (26) has a first end and a second end with the first end engaged with the main body (1") and the second end engaged with the pin body (10').
Regarding Claim 8, Smith discloses the push pin of claim 1, wherein: the pin body (10') rotates with respect to the main body (1") about a rotation axis; and the pin body (10') includes a thumb actuator nub 30 that is offset from the rotation axis (see figure 3).
Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 - 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a push pin comprising a first of the two axles (416) snaps into a first of the cradles (406); a second of the two axles (416) snaps into a second of the cradles (406) in combination with the other structural elements of Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              
/Robert Sandy/          Primary Examiner, Art Unit 3677